Citation Nr: 1444312	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with angina, to include as due to exposure to herbicides.

2.  Entitlement to service connection for arthritis in all joints, to exclude the left shoulder.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for residuals of spinal meningitis.

6.  Entitlement to service connection for hemorrhoids. 

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

10.  Entitlement to an initial compensable rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969, to include service in the Republic of Vietnam from June 1968 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2014.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for arthritis in all joints, a low back disability, PTSD, and residuals of spinal meningitis and the issues of entitlement to increased ratings for tinnitus and left ear hearing loss disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  CAD with angina is presumed to be etiologically related to the Veteran's exposure to herbicides while serving in the Republic of Vietnam.

2.  The Veteran has not been diagnosed with hemorrhoids during the pendency of this claim.   

3.  At his May 2014 Board hearing, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for a left shoulder disability and hypertension, the Veteran withdrew his appeal of those issues on the record.


CONCLUSIONS OF LAW

1.  CAD with angina is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2011); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a left shoulder disability and hypertension have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim of entitlement to service connection for hemorrhoids, the Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If a Veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease, to specifically include coronary artery disease, to a degree of 10 percent any time after such service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to Service Connection for CAD with Angina

The Veteran has asserted that he has a heart disability as a result of his active service.  

A review of the record shows that the Veteran had service in the Republic of Vietnam from June 1968 to November 1968.  Therefore, the Veteran's exposure to herbicides during active service is presumed.  

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with and treated for CAD at the VA Medical Center.  In March 2010, the Veteran was afforded a VA cardiac examination.  At that time, the Veteran's METs were 7.0; he had symptoms of angina and dyspnea; and he was noted to take Diltiazem for treatment of his CAD.  The findings of the March 2010 VA cardiac examination would result in at least a compensable rating.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2013).  

In sum, the Veteran was exposed to herbicides in active service, he has been diagnosed with CAD, and his CAD has manifested to at least a compensable level.  Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for CAD with angina is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Hemorrhoids

The Veteran has asserted that he experienced recurrent hemorrhoids that had their onset during active service.

A review of the STRs shows that the Veteran was seen in October 1968 for prolapsed internal and external hemorrhoids.  In November 1968, incision and drainage of the thrombosed external hemorrhoid was performed.  The STRs are silent for further complaints of hemorrhoids during active service.  In August 1969, the Veteran was affored a separation examination.  At that time, the Veteran did not report any recurrent problems with hemorrhoids and the Veteran's rectal examination was clinically normal.  

In March 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported his history of hemrrhoids during active service.  The VA examiner noted that a complete file review had been completed.  Based on the file review, an interview with the Veteran, and a physical examination of the Veteran; the VA examiner reported that there was no clinical evidence of record to support a diagnosis of either acute or chronic hemorrhoids.  In this  regard, the examiner noted that the Veteran's rectal examination was normal.  The VA examiner acknowledged the Veteran's incident of prolapsed hemorrhoid in active service, but noted that outcomes of hemorrhoid surgery were usually very good.  
	
There is no indication from the VA Medical Center treatment notes of record that the Veteran has received treatment for or a diagnosis of hemorrhoids, acute or chronic, since his separation from actove service.

The Board notes that the Veteran is competent to report that he first experienced hemorrhoids in service.  However, as a layperson, without medical training, he is not competent to provide an opinion as to whether he currently suffers from any residuals of these hemorrhoids or an opinion that any current symptoms are related to his instance of treatment for hemorrhoids during active service as those questions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Board notes that while there is evidence that the Veteran received treatment for prolapsed hemorrhoids in service, there is no competent evidence of record indicating that the Veteran has a current diagnosis of either acute or chronic hemorrhoids.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hemorrhoids is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Dismissals

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record reflects that the Veteran filed a timely notice of disagreement with the February 2010 rating decision denying entitlement to service connection for a left shoulder disability and hypertension.  In May 2011, the Veteran perfected an appeal of those issues.  

On the record at his May 2014 Board hearing, the Veteran stated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a left shoulder disability and hypertension.  As the Veteran has withdrawn his substantive appeal with respect to those issues, the Board does not have jurisdiction to decide the appeal of those issues.  Therefore, the appeal of the issues of entitlement to service connection for a left shoulder disability and hypertension must be dismissed.  38 C.F.R. § 20.204 (2013).


ORDER

Entitlement to service connection for CAD with angina is granted.  

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for a left shoulder disability is dismissed.

Entitlement to service connection for hypertension is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for arthritis in all joints and his claim of entitlement to service connection for a low back disability, the Board notes that at his Board hearing, the Veteran reported that he first experienced pain in his back and joints during active service.  Specifically, the Veteran reported that repeated bending and lifting of large arms caused his joints and back to hurt.  He also reported that routine running with heavy equipment exacerbated the problem.  Further, at his hearing, the Veteran reported that he had continued to experience pain in his joints and back since his separation from active service.  

In light of the Veteran's reports of joint and back pain in service and his report that he has continued to experience joint and back pain since his separation from active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology arthritis in any of his joints, to exclude the left shoulder, and the nature and etiology of any currently present low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to service connection for PTSD, the Board notes that a review of the VA Medical Center treatment notes of record shows that the Veteran has been diagnosed with PTSD based on traumatic service events.  Further, a review of the SPRs shows that the Veteran had service in the Republic of Vietnam.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine if he has PTSD as a result of his fear of hostile military or terrorist activity while he was serving in the Republic of Vietnam.  

With regard to the Veteran's claim of entitlement to service connection for residuals of spinal meningitis, the Veteran has reported that he was hospitalized and treated for spinal meningitis while in active service.  The Veteran reported that he received such treatment at Fort Lewis, Washington.  The Veteran's spouse reported that while she was not living with her husband at the time of his reported treatment for spinal meningitis, she did receive a call from the hospital letting her know that he was receiving treatment and that the prognosis was somewhat dire.  A review of the STRs is silent for the reported treatment.  However, there is no indication that a separate request has been made specifically for hospital records, to include a request from the facility at which he was treated.  Therefore, the Board finds that attempts to identify and obtain any outstanding inpatient treatment records should be made before a decision is rendered with regard to the issue of entitlement to service connection for residuals of spinal meningitis.  

With regard to the Veteran's claims of entitlement to higher ratings for tinnitus and his left ear hearing loss disability, the Board notes that the Veteran filed a timely notice of disagreement with the ratings assigned for those disabilities in the July 2010 rating decision.  The Veteran was issued a statement of the case with respect to those issues in April 2011.  In his May 2011 substantive appeal, the Veteran specifically indicated that he wished to continue his appeal of all issues.  In his substantive appeal, the Veteran also requested a travel board hearing before the Board with respect to all issues.  However, a review of the May 2014 hearing transcript shows that the Veteran did not provide testimony on the issues of entitlement to higher ratings for tinnitus and left ear hearing loss disability.  Therefore, the Board finds that attempts should be made to determine whether the Veteran would like to continue his appeal with regard to those issues and if so, whether he would still like a hearing before a member of the Board with regard to those issues.  If so, the Veteran should be scheduled for his requested hearing.  

Additionally, any outstanding private or VA Medical Center treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and determine whether he wishes to continue his appeal of the issues of entitlement to increased ratings for tinnitus and left ear hearing loss disability.  If he does with to continue his appeal with respect to those issues, determine whether he would still like a hearing on those two issues before a member of the Board.  If he does wish to have a hearing, schedule the Veteran for his requested hearing in accordance with the docket number of his appeal.

2. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

3. Conduct the appropriate development to identify and obtain any outstanding inpatient records showing that the Veteran received treatment for spinal meningitis during active service, to include requesting the records directly from the medical facility at Fort Lewis, Washington.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of arthritis in any of his joints, to exclude the left shoulder.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided. 

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that any arthritis identified, to exclude arthritis identified in the left shoulder, is etiologically related to the Veteran's active service, to include his reports of repetitive lifting and bending and the Veteran's reports of running with heavy equipment.

5. The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any currently present low back disability.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided. 

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that any currently present low back disability is etiologically related to the Veteran's active service, to include the Veteran's reports of repetitive lifting and bending and his reports of running with heavy equipment.  

6. The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any currently PTSD.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided. 

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that any currently present PTSD is etiologically related to the Veteran's active service, to include his fear of hostile military or terrorist activity while he was serving in the Republic of Vietnam.

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


